UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    13-CR-814-1-1 (JMF)
                                                                       :
MARINO ORTEGA,                                                         :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:
      On February 3, 2021, Defendant filed a motion. See ECF No. 89. Although styled a
“motion for compassionate release,” it actually seeks the appointment of counsel for purposes of
making a motion for compassionate release.
         The Court grants that request and, in the interests of justice, appoints the Federal
Defenders of New York (which previously represented Defendant in connection with a motion
for relief under 28 U.S.C. § 2255) to pursue compassionate release (or any similar relief) on
Defendant’s behalf. Counsel shall promptly contact Defendant and, no later than May 17, 2021,
file a letter advising whether counsel intends to file a motion on Defendant’s behalf and, if so,
proposing a briefing schedule. (In any motion, counsel should address whether the Defendant
has received a COVID-19 vaccine and, if not, whether or when he would be eligible to do so.)
       The Clerk of Court is directed to terminate ECF No. 89 and to mail a copy of this Order
to Defendant at the following address:
                                   Marino Ortega
                                   Reg. No. 44365-054
                                   USP Hazelton
                                   P.O. Box 2000
                                   Bruceton Mills, WV 26525

        SO ORDERED.

Dated: April 28, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
